Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

This Agreement is made as of the            day of                2014, by and
between HMS Holdings Corp., a Delaware corporation (the “Corporation), and
                               (the “Indemnitee”), a director or officer of the
Corporation.

 

WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers the most capable persons available, and

 

WHEREAS, the substantial increase in corporate litigation subjects directors and
officers to expensive litigation risks at the same time that the availability of
directors’ and officers’ liability insurance has been severely limited, and

 

WHEREAS, it is now and has always been the express policy of the Corporation to
indemnify its directors and officers, and

 

WHEREAS, the Indemnitee does not regard the protection available under the
Corporation’s Certificate of Incorporation and insurance as adequate in the
present circumstances, and may not be willing to serve or continue to serve as a
director or officer without adequate protection, and

 

WHEREAS, the Corporation desires the Indemnitee to serve, or continue to serve,
as a director or officer of the Corporation.

 

NOW THEREFORE, the Corporation and the Indemnitee do hereby agree as follows:

 

1.                                      Agreement to Serve.  The Indemnitee
agrees to serve or continue to serve as a director or officer of the Corporation
for so long as the Indemnitee is duly elected or appointed or until such time as
the Indemnitee tenders a resignation in writing.

 

2.                                      Definitions.  As used in this Agreement:

 

(a)                                 The term “Proceeding” shall include any
threatened, pending or completed action, suit, arbitration, alternative dispute
resolution proceeding, administrative hearing or other proceeding, whether
brought by or in the right of the Corporation or otherwise and whether of a
civil, criminal, administrative or investigative nature, and any appeal
therefrom.

 

(b)                                 The term “Corporate Status” shall mean the
status of a person who is or was, or has agreed to become, a director or officer
of the Corporation, or is or was serving, or has agreed to serve, at the request
of the Corporation, as a director, officer, fiduciary, partner, trustee, member,
employee or agent of, or in a similar capacity with, another corporation,
partnership, joint venture, trust, limited liability company or other
enterprise.

 

(c)                                  The term “Expenses” shall include, without
limitation, attorneys’ fees, retainers, court costs, transcript costs, fees and
expenses of experts, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees and other disbursements
or expenses of the types customarily incurred in connection with investigations,
judicial or administrative proceedings or appeals, but shall not include the
amount of judgments,

 

--------------------------------------------------------------------------------


 

fines or penalties against Indemnitee or amounts paid in settlement in
connection with such matters.

 

(d)                                 References to “other enterprise” shall
include employee benefit plans; references to “fines” shall include any excise
tax assessed with respect to any employee benefit plan; references to “serving
at the request of the Corporation” shall include any service as a director,
officer, employee or agent of the Corporation which imposes duties on, or
involves services by, such director, officer, employee, or agent with respect to
an employee benefit plan, its participants, or beneficiaries; and a person who
acted in good faith and in a manner such person reasonably believed to be in the
interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Corporation” as referred to in this Agreement.

 

3.                                      Indemnity of Indemnitee.  Subject to
Sections 6, 7 and 9, the Corporation shall indemnify the Indemnitee in
connection with any Proceeding as to which the Indemnitee is, was or is
threatened to be made a party (or is otherwise involved) by reason of the
Indemnitee’s Corporate Status, to the fullest extent permitted by law (as such
may be amended from time to time).  In furtherance of the foregoing and without
limiting the generality thereof:

 

(a)                                 Indemnification in Third-Party Proceedings. 
The Corporation shall indemnify the Indemnitee in accordance with the provisions
of this Section 3(a) if the Indemnitee was or is a party to or threatened to be
made a party to or otherwise involved in any Proceeding (other than a Proceeding
by or in the right of the Corporation to procure a judgment in its favor or a
Proceeding referred to in Section 6 below) by reason of the Indemnitee’s
Corporate Status or by reason of any action alleged to have been taken or
omitted in connection therewith, against all Expenses, judgments, fines,
penalties and amounts paid in settlement actually and reasonably incurred by or
on behalf of the Indemnitee in connection with such Proceeding, if the
Indemnitee acted in good faith and in a manner which the Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Corporation and,
with respect to any criminal Proceeding, had no reasonable cause to believe that
his or her conduct was unlawful.

 

(b)                                 Indemnification in Proceedings by or in the
Right of the Corporation.  The Corporation shall indemnify the Indemnitee in
accordance with the provisions of this Section 3(b) if the Indemnitee was or is
a party to or threatened to be made a party to or otherwise involved in any
Proceeding by or in the right of the Corporation to procure a judgment in its
favor by reason of the Indemnitee’s Corporate Status or by reason of any action
alleged to have been taken or omitted in connection therewith, against all
Expenses and, to the extent permitted by law, amounts paid in settlement
actually and reasonably incurred by or on behalf of the Indemnitee in connection
with such Proceeding, if the Indemnitee acted in good faith and in a manner
which the Indemnitee reasonably believed to be in, or not opposed to, the best
interests of the Corporation, except that, if applicable law so provides, no
indemnification shall be made under this Section 3(b) in respect of any claim,
issue, or matter as to which the Indemnitee shall have been adjudged to be
liable to the Corporation, unless, and only to the extent, that the Court of
Chancery of Delaware or the court in which such action or suit was brought shall
determine upon application that, despite the adjudication of such liability but
in view of all the circumstances of the case, the Indemnitee is fairly and
reasonably entitled to indemnity for such Expenses as the Court of Chancery or
such other court shall deem proper.

 

2

--------------------------------------------------------------------------------


 

4.                                      Indemnification of Expenses of
Successful Party.  Notwithstanding any other provision of this Agreement, to the
extent that the Indemnitee has been successful, on the merits or otherwise, in
defense of any Proceeding or in defense of any claim, issue or matter therein
(other than a Proceeding referred to in Section 6), the Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by or on
behalf of the Indemnitee in connection therewith.  Without limiting the
foregoing, if any Proceeding or any claim, issue or matter therein is disposed
of, on the merits or otherwise (including a disposition without prejudice),
without (i) the disposition being adverse to the Indemnitee, (ii) an
adjudication that the Indemnitee was liable to the Corporation, (iii) a plea of
guilty or nolo contendere by the Indemnitee, (iv) an adjudication that the
Indemnitee did not act in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Corporation, and
(v) with respect to any criminal proceeding, an adjudication that the Indemnitee
had reasonable cause to believe his or her conduct was unlawful, the Indemnitee
shall be considered for the purposes hereof to have been wholly successful with
respect thereto.

 

5.                                      Indemnification for Expenses of a
Witness.  To the extent that the Indemnitee is, by reason of the Indemnitee’s
Corporate Status, a witness in any Proceeding to which the Indemnitee is not a
party, the Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by or on behalf of the Indemnitee in connection therewith.

 

6.                                      Exceptions to Right of Indemnification. 
Notwithstanding anything to the contrary in this Agreement, except as set forth
in Section 10, the Corporation shall not indemnify the Indemnitee in connection
with a Proceeding (or part thereof) initiated by the Indemnitee unless the
initiation thereof was approved by the Board of Directors of the Corporation. 
Notwithstanding anything to the contrary in this Agreement, the Corporation
shall not indemnify the Indemnitee to the extent the Indemnitee is reimbursed
from the proceeds of insurance, and in the event the Corporation makes any
indemnification payments to the Indemnitee and the Indemnitee is subsequently
reimbursed from the proceeds of insurance, the Indemnitee shall promptly refund
such indemnification payments to the Corporation to the extent of such insurance
reimbursement.

 

7.                                      Notification and Defense of Claim.  As a
condition precedent to the Indemnitee’s right to be indemnified, the Indemnitee
must notify the Corporation in writing as soon as practicable of any Proceeding
for which indemnity will or could be sought.  With respect to any Proceeding of
which the Corporation is so notified, the Corporation will be entitled to
participate therein at its own expense and/or to assume the defense thereof at
its own expense, with legal counsel reasonably acceptable to the Indemnitee. 
After notice from the Corporation to the Indemnitee of its election so to assume
such defense, the Corporation shall not be liable to the Indemnitee for any
legal or other expenses subsequently incurred by the Indemnitee in connection
with such Proceeding, other than as provided below in this Section 7.  The
Indemnitee shall have the right to employ his or her own counsel in connection
with such Proceeding, but the fees and expenses of such counsel incurred after
notice from the Corporation of its assumption of the defense thereof shall be at
the expense of the Indemnitee unless (i) the employment of counsel by the
Indemnitee has been authorized by the Corporation, (ii) counsel to the
Indemnitee shall have reasonably concluded that there may be a conflict of
interest or position on any significant issue between the Corporation and the
Indemnitee in the conduct of the defense of such Proceeding or (iii) the
Corporation shall not in fact have employed counsel to

 

3

--------------------------------------------------------------------------------


 

assume the defense of such Proceeding, in each of which cases the fees and
expenses of counsel for the Indemnitee shall be at the expense of the
Corporation, except as otherwise expressly provided by this Agreement, and
provided that Indemnitee’s counsel shall cooperate reasonably with the
Corporation’s counsel to minimize the cost of defending claims against the
Corporation and the Indemnitee.  The Corporation shall not be entitled, without
the consent of the Indemnitee, to assume the defense of any claim brought by or
in the right of the Corporation or as to which counsel for the Indemnitee shall
have reasonably made the conclusion provided for in clause (ii) above.  The
Corporation shall not be required to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent.  The Corporation shall not settle any Proceeding in any
manner that would impose any penalty or limitation on the Indemnitee without the
Indemnitee’s written consent.  Neither the Corporation nor the Indemnitee will
unreasonably withhold or delay their consent to any proposed settlement.

 

8.                                      Advancement of Expenses.  Subject to the
provisions of Section 9, in the event that the Corporation does not assume the
defense pursuant to Section 7 of any Proceeding of which the Corporation
receives notice under this Agreement, any Expenses actually and reasonably
incurred by or on behalf of the Indemnitee in defending such Proceeding shall be
paid by the Corporation in advance of the final disposition of such Proceeding;
provided, however, that the payment of such Expenses incurred by or on behalf of
the Indemnitee in advance of the final disposition of such Proceeding shall be
made only upon receipt of an undertaking by or on behalf of the Indemnitee to
repay all amounts so advanced in the event that it shall ultimately be
determined that the Indemnitee is not entitled to be indemnified by the
Corporation as authorized in this Agreement.  Such undertaking shall be accepted
without reference to the financial ability of the Indemnitee to make repayment. 
Any advances and undertakings to repay pursuant to this Section 8 shall be
unsecured and interest-free.

 

9.                                      Procedures.

 

(a)                                 In order to obtain indemnification or
advancement of Expenses pursuant to this Agreement, the Indemnitee shall submit
to the Corporation a written request, including in such request such
documentation and information as is reasonably available to the Indemnitee and
is reasonably necessary to determine whether and to what extent the Indemnitee
is entitled to indemnification or advancement of Expenses.  Any such
indemnification or advancement of Expenses shall be made promptly, and in any
event within 30 days after receipt by the Corporation of the written request of
the Indemnitee, unless the Corporation determines within such 30-day period that
the Indemnitee did not meet the applicable standard of conduct.  Such
determination, and any determination that advanced Expenses must be repaid to
the Corporation, shall be made in each instance (a) by a majority vote of the
directors of the Corporation consisting of persons who are not at that time
parties to the Proceeding (“disinterested directors”), whether or not a quorum,
(b) by a committee of disinterested directors designated by a majority vote of
disinterested directors, whether or not a quorum, (c) if there are no
disinterested directors, or if the disinterested directors so direct, by
independent legal counsel (who may, to the extent permitted by applicable law,
be regular legal counsel to the Corporation) in a written opinion, or (d) by the
stockholders of the Corporation.

 

4

--------------------------------------------------------------------------------


 

(b)                                 The termination of any Proceeding by
judgment, order, settlement, conviction or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that the Indemnitee did
not act in good faith and in a manner that the Indemnitee reasonably believed to
be in, or not opposed to, the best interests of the Corporation, and, with
respect to any criminal Proceeding, had reasonable cause to believe that his or
her conduct was unlawful.

 

(c)                                  The Indemnitee shall cooperate with the
person, persons or entity making such determination with respect to the
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination.  Any Expenses actually and reasonably incurred by the Indemnitee
in so cooperating shall be borne by the Corporation (irrespective of the
determination as to the Indemnitee’s entitlement to indemnification) and the
Corporation hereby indemnifies the Indemnitee therefrom.

 

10.                               Remedies.  The right to indemnification or
advancement of Expenses as provided by this Agreement shall be enforceable by
the Indemnitee in any court of competent jurisdiction if the Corporation denies
such request, in whole or in part, or if no disposition thereof is made within
the applicable period referred to in Section 9.  Unless otherwise required by
law, the burden of proving that indemnification or advancement of Expenses is
not appropriate shall be on the Corporation.  Neither the failure of the
Corporation to have made a determination prior to the commencement of such
action that indemnification is proper in the circumstances because the
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Corporation that the Indemnitee has not met such applicable
standard of conduct, shall be a defense to the action or create a presumption
that the Indemnitee has not met the applicable standard of conduct.  The
Indemnitee’s Expenses actually and reasonably incurred in connection with
successfully establishing the Indemnitee’s right to indemnification, in whole or
in part, in any such Proceeding shall also be indemnified by the Corporation.

 

11.                               Partial Indemnification.  If the Indemnitee is
entitled under any provision of this Agreement to indemnification by the
Corporation for some or a portion of the Expenses, judgments, fines, penalties
or amounts paid in settlement actually and reasonably incurred by or on behalf
of the Indemnitee in connection with any Proceeding but not, however, for the
total amount thereof, the Corporation shall nevertheless indemnify the
Indemnitee for the portion of such Expenses, judgments, fines, penalties or
amounts paid in settlement to which the Indemnitee is entitled.

 

12.                               Subrogation.  In the event of any payment
under this Agreement, the Corporation shall be subrogated to the extent of such
payment to all of the rights of recovery of the Indemnitee, who shall execute
all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Corporation
to bring suit to enforce such rights.

 

13.                               Term of Agreement.  This Agreement shall
continue until and terminate upon the later of (a) six years after the date that
the Indemnitee shall have ceased to serve as a director or officer of the
Corporation or, at the request of the Corporation, as a director, officer,
partner,

 

5

--------------------------------------------------------------------------------


 

trustee, member, employee or agent of another corporation, partnership, joint
venture, trust, limited liability company or other enterprise or (b) the final
termination of all Proceedings pending on the date set forth in clause (a) in
respect of which the Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by the
Indemnitee pursuant to Section 10 of this Agreement relating thereto.

 

14.                               Indemnification Hereunder Not Exclusive.  The
indemnification and advancement of Expenses provided by this Agreement shall not
be deemed exclusive of any other rights to which the Indemnitee may be entitled
under the Certification of Incorporation, the By-Laws, any other agreement, any
vote of stockholders or disinterested directors, the General Corporation Law of
Delaware, any other law (common or statutory), or otherwise, both as to action
in the Indemnitee’s official capacity and as to action in another capacity while
holding office for the Corporation.  Nothing contained in this Agreement shall
be deemed to prohibit the Corporation from purchasing and maintaining insurance,
at its expense, to protect itself or the Indemnitee against any expense,
liability or loss incurred by it or the Indemnitee in any such capacity, or
arising out of the Indemnitee’s status as such, whether or not the Indemnitee
would be indemnified against such expense, liability or loss under this
Agreement; provided that the Corporation shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that the Indemnitee has otherwise actually received such
payment under any insurance policy, contract, agreement or otherwise.

 

15.                               No Special Rights.  Nothing herein shall
confer upon the Indemnitee any right to continue to serve as an officer or
director of the Corporation for any period of time or at any particular rate of
compensation.

 

16.                               Savings Clause.  If this Agreement or any
portion thereof shall be invalidated on any ground by any court of competent
jurisdiction, then the Corporation shall nevertheless indemnify the Indemnitee
as to Expenses, judgments, fines, penalties and amounts paid in settlement with
respect to any Proceeding to the full extent permitted by any applicable portion
of this Agreement that shall not have been invalidated and to the fullest extent
permitted by applicable law.

 

17.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall constitute the original.

 

18.                               Successors and Assigns.  This Agreement shall
be binding upon the Corporation and its successors and assigns and shall inure
to the benefit of the estate, heirs, executors, administrators and personal
representatives of the Indemnitee.

 

19.                               Headings.  The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

 

20.                               Modification and Waiver.  This Agreement may
be amended from time to time to reflect changes in Delaware law or for other
reasons.  No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by both of the parties

 

6

--------------------------------------------------------------------------------


 

hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof nor shall any such
waiver constitute a continuing waiver.

 

21.                               Notices.  All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been given (i) when delivered by hand or (ii) if mailed by certified or
registered mail with postage prepaid, on the third day after the date on which
it is so mailed:

 

(a)                                 if to the Indemnitee, to:[  ]

 

(b)                                 if to the Corporation, to:

 

HMS Holdings Corp.

5615 High Point Drive

Irving, TX 75038

Attn: Gene DeFelice, General Counsel

 

or to such other address as may have been furnished to the Indemnitee by the
Corporation or to the Corporation by the Indemnitee, as the case may be.

 

22.                               Applicable Law.  This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware.  The Indemnitee may elect to have the right to
indemnification or reimbursement or advancement of Expenses interpreted on the
basis of the applicable law in effect at the time of the occurrence of the event
or events giving rise to the applicable Proceeding, to the extent permitted by
law, or on the basis of the applicable law in effect at the time such
indemnification or reimbursement or advancement of Expenses is sought.  Such
election shall be made, by a notice in writing to the Corporation, at the time
indemnification or reimbursement or advancement of Expenses is sought; provided,
however, that if no such notice is given, and if the General Corporation Law of
Delaware is amended, or other Delaware law is enacted, to permit further
indemnification of the directors and officers, then the Indemnitee shall be
indemnified to the fullest extent permitted under the General Corporation Law,
as so amended, or by such other Delaware law, as so enacted.

 

23.                               Enforcement.  The Corporation expressly
confirms and agrees that it has entered into this Agreement in order to induce
the Indemnitee to continue to serve as an officer or director of the
Corporation, and acknowledges that the Indemnitee is relying upon this Agreement
in continuing in such capacity.

 

24.                               Entire Agreement.  This Agreement sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supercedes all prior agreements, whether oral or written,
by any officer, employee or representative of any party hereto in respect of the
subject matter contained herein; and any prior agreement of the parties hereto
in respect of the subject matter contained herein is hereby terminated and
cancelled.  For avoidance of doubt, the parties confirm that the foregoing does
not apply to or limit the Indemnitee’s rights under Delaware law or the
Corporation’s Certificate of Incorporation or By-Laws.

 

7

--------------------------------------------------------------------------------


 

25.                               Consent to Suit.  In the case of any dispute
under or in connection with this Agreement, the Indemnitee may only bring suit
against the Corporation in the Court of Chancery of the State of Delaware.  The
Indemnitee hereby consents to the exclusive jurisdiction and venue of the courts
of the State of Delaware, and the Indemnitee hereby waives any claim the
Indemnitee may have at any time as to forum non conveniens with respect to such
venue.  The Corporation shall have the right to institute any legal action
arising out of or relating to this Agreement in any court of competent
jurisdiction.  Any judgment entered against either of the parties in any
proceeding hereunder may be entered and enforced by any court of competent
jurisdiction.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

 

HMS HOLDINGS CORP.

 

 

 

Attest:

 

By:

 

 

 

 

 

By:

 

 

Name:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------